Appeal by Fireman’s Fund Indemnity Company from that part of a compensation award which directs appellants to pay compensation for the period from December 21, 1942, to March 2, 1943. Claimant suffered two accidents, one on September 8, 1942, and the other on December 18, 1942. There is no competent proof to sustain the conclusion that his disability from December 21, 1942, to March 2, 1943, was due solely to the second accident. To the contrary what proof there is clearly indicates that both accidents contributed to his disability between the dates mentioned, and thereafter. Objection on the part of appellant that no written claim was filed as to the second accident was not timely taken. That part of the award appealed from is reversed and the matter remitted to the State Industrial Board for further consideration, with costs to the appellant against the State Industrial Board. All concur.